Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watson (US 2016/0201018)
As Per Claim 1, Watson discloses a pressure cooker [abstract] comprising:
 a housing [Par. 158; “…a beverage apparatus (generally indicated by arrow 10)--illustrated without a housing. The apparatus 10 includes a pressure vessel 11 having a pressure chamber 12 and a lid 13….” The reference explicitly discloses that a housing is present, but not shown in the figure]; 
 a pressure pot [Fig. 1, #12] disposed in the housing [Fig. 1, #10]; and
 a cooling system [Fig. 1, #15-#17] thermally coupled to the pressure pot [Fig. 1, #12] to cool the pressure pot [Fig. 1, #12; Par. 159; “….A temperature adjustment device is provided in the form of a peltier element 14, cooling block 15, heat sink 16, and cooling fan 17. Power is provided by power supply 18, and the temperature adjustment device is controlled by controller 19 to achieve a desired temperature within the pressure vessel 11….”]
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2-7 are rejected under 35 U.S.C. 103 as being unpatentable over Watson (US 2016/0201018) in view of Clark (EP 1604156B1)
As Per Claim 2, Watson discloses a fan that blows the air [Fig. 1 ,#17]. 
Watson does not disclose wherein the housing includes an air inlet and an air outlet, and the pressure cooker further comprises:
 an air passage located in the housing such that heat of the pressure pot is transferred to air in the air passage, the air passage in communication with each of the air inlet and the air outlet; and
 a fan that blows the air from the air inlet to the air outlet through the air passage.
Clark, much like Watson, pertains to a cooling system for a food container. [abstract] 
Clark discloses the housing includes an air inlet [Fig. 14, #29] and an air outlet [Fig. 14, #5], and the pressure cooker further comprises:
an air passage [Fig. 14, #16] located in the housing  [Fig. 14, #3] such that heat of the pressure pot [Fig. 14, #2] is transferred to air in the air passage [Fig. 14, #16; Par. 16; “…The heat rejected by the operating thermoelectric module 12 at the heat sink 11 is dissipated by a flow of ambient air through the ambient air chamber 16….”], the air passage [Fig. 14, #16] in communication with each of the air inlet [Fig. 14, #16] and the air outlet [Fig. 14, #5]; 
a fan [Fig. 14, #9] that blows the air from the air inlet [Fig. 14, #29] to the air outlet [Fig. 14, #5] through the air passage [Fig. 14, #16].
Clark discloses the benefits of the air passage and the fan in that it enables effective cooling of the container. [Par. 16] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pressure cooker as taught by Watson in view of the food container as taught by Clark to further wherein the housing includes an air inlet and an air outlet, and the pressure cooker further comprises an air passage located in the housing such that heat of the pressure pot is transferred to air in the air passage, the air passage in communication with each of the air inlet and the air outlet and a fan that blows the air from the air inlet to the air outlet through the air passage to enable effective cooling of the container. [Par. 16]
As Per Claim 3, Watson discloses a heat transfer module. [Fig. 1, #14]
Watson does not disclose the cooling system includes:
 a first heatsink configured to draw heat from the pressure pot; 
a second heatsink configured to dissipate the heat into the air passage; 
a heat transfer module including a cold side and a hot side; 
wherein the cold side of the heat transfer module is thermally coupled to the first heatsink and the hot side of the thermoelectric module is thermally coupled to the second heatsink, and the heat transfer module transfers the heat from the first heatsink to the second heatsink.
Clark, much like Watson, pertains to a cooling system for a food container. [abstract] 
Clark discloses a first heatsink [Fig. 14, #10] configured to draw heat from the pressure pot [Fig. 1, #2]; 
a second heatsink [Fig. 14, #11] configured to dissipate the heat into the air passage [Fig. 14, #16; Par. 16; “…The heat rejected by the operating thermoelectric module 12 at the heat sink 11 is dissipated by a flow of ambient air through the ambient air chamber 16….”]; 
a heat transfer module [Fig. 14, #12] including a cold side and a hot side [Par. 16; “…The container 2 and the food products contained therein are cooled with thermoelectric module 12 utilizing the well-known Peltier effect. The thermoelectric module 12 is mounted in the base baffle plate 13 and positioned generally horizontally in the plane of baffle plate 13. By applying a DC current to the module, heat will be absorbed at one face (in this case the upper side of 12), thereby cooling it. Heat will be dissipated at the other face of the module (in this case the lower side of 12), thereby heating it…”; the reference explicitly states that one side of the thermoelectric module is heated (hot side) and the other said of the heat transfer module is cooled (cold side)]; 
wherein the cold side of the heat transfer module [Fig. 14, #12] is thermally coupled to the first heatsink [Fig. 14, #10; Par. 16; “…cold sink 10 is attached to the upper face of the module 12…”] and the hot side of the thermoelectric module [Fig. 14, #12] is thermally coupled to the second heatsink [Fig. 14, #11; Par. 16; “…a heat sink 11 is attached to the lower face of the module….”], and the heat transfer module [Fig. 14, #12] transfers the heat from the first heatsink [Fig. 14, #10] to the second heatsink [Fig. 14, #11; Par. 16, “…a cold sink 10 is attached to the upper face of the module 12 and a heat sink 11 is attached to the lower face of the module. The cold sink 10 is typically made of aluminum and includes a flat base 18 and a series of closely spaced fins 19. The cold sink is best viewed in Figure 6. Similarly, the heat sink 11 includes an aluminum base plate 20 and integral closely spaced fins 21. The heat rejected by the operating thermoelectric module 12 at the heat sink 11 is dissipated by a flow of ambient air through the ambient air chamber 16….”]

Clark discloses the benefits of the first and second heatsink and the heat transfer module in that it enables effective cooling of the container. [Par. 16] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pressure cooker as taught by Watson in view of the food container as taught by Clark to further include a first heatsink configured to draw heat from the pressure pot, a second heatsink configured to dissipate the heat into the air passage, a heat transfer module including a cold side and a hot side and wherein the cold side of the heat transfer module is thermally coupled to the first heatsink and the hot side of the thermoelectric module is thermally coupled to the second heatsink, and the heat transfer module transfers the heat from the first heatsink to the second heatsink to enable effective cooling of the container. [Par. 16]
As Per Claim 4, Watson wherein the heat transfer module includes a Peltier module [Fig. 1, #14].
As Per Claim 5, Watson discloses wherein the fan [Fig. 1, #17] is disposed under a bottom of the pressure pot [Fig. 1, #12].
As Per Claim 6, Watson discloses all limitations of the invention except further comprising an air shroud defining a part of the air passage, the air shroud being disposed between the air passage and the pressure pot.
Clark, much like Watson, pertains to a cooling system for a food container. [abstract] 
Clark discloses an air shroud [Fig. 14, #13] defining a part of the air passage [Fig. 14, #16], the air shroud [Fig. 14, #13] being disposed between the air passage [Fig. 14, #16] and the pressure pot [Fig. 14, #2].
Clark discloses the benefits of the air shroud in that it enables effective cooling of the container. [Par. 16] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pressure cooker as taught by Watson in view of the food container as taught by Clark to further include an air shroud defining a part of the air passage, the air shroud being disposed between the air passage and the pressure pot to enable effective cooling of the container. [Par. 16]
As Per Claim 7, Watson discloses all limitations of the invention except wherein the air outlet includes a plurality of holes that are arranged in a circumferential direction of the housing.
Clark, much like Watson, pertains to a cooling system for a food container. [abstract] 
Clark discloses the air outlet includes a plurality of holes [Fig. 8, #22] that are arranged in a circumferential direction [Fig. 8, #22] of the housing [Fig. 8, #3].
Clark discloses the benefits of the air shroud in that it enables effective cooling of the container. [Par. 16] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the pressure cooker as taught by Watson in view of the food container as taught by Clark to further include an air shroud defining a part of the air passage, the air shroud being disposed between the air passage and the pressure pot to enable effective cooling of the container. [Par. 16]











Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/               Examiner, Art Unit 3761                                                                                                                                                                                         
/MICHAEL A LAFLAME JR/               Primary Examiner, Art Unit 3761